J-S25030-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 KYLE PHILIP KNITTLE                     :
                                         :
                   Appellant             :   No. 1604 MDA 2018

      Appeal from the Judgment of Sentence Entered August 29, 2018
   In the Court of Common Pleas of Columbia County Criminal Division at
                     No(s): CP-19-MD-0000126-2018


BEFORE: STABILE, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MURRAY, J.:                             FILED JUNE 11, 2019

      Appellant, Kyle Phillip Knittle, appeals from the order granting the

petition for a protection from abuse order (PFA) filed by his parents, Philip

Knittle and Gretchen Knittle, and finding Appellant in indirect criminal

contempt of a temporary PFA order. Additionally, Appellant’s counsel, Hugh

C. Taylor, III, Esquire (Counsel) seeks to withdraw from representation

pursuant to Anders v. California, 38 U.S. 738 (1967), and Commonwealth

v. Santiago, 978 A.2d 349, 361 (Pa. 2009). Upon review, we grant Counsel’s

petition to withdraw and affirm Appellant’s judgment of sentence.

      On July 23, 2018, the court entered a temporary PFA order against

Appellant, evicting him from his parents’ house and directing that he not have

further contact with them. The order was served on Appellant and he vacated

the residence. However, prior to the hearing on whether a final order would
J-S25030-19



be entered, Appellant’s parents returned to their home and found him in their

basement.

      On August 29, 2018, the court held a hearing at which Phillip Knittle,

Gretchen Knittle, and Police Officer Elijah Middaugh testified for the

Commonwealth. Appellant testified on his own behalf.

      Appellant’s parents testified that in the summer of 2018, Appellant, who

suffered from several mental health issues, was living in their basement and

assisting Mr. Knittle at his place of business. N.T., 8/29/18, at 4-5. Mr. and

Mrs. Knittle began to have concerns about Appellant’s increasingly paranoid

behavior, and discovered he had not been compliant in taking his medication.

Id. at 5. Based on Appellant’s physical appearance and behavior, Mr. Knittle

did not want him working at the family store. Id. at 6. In late June or early

July, the Appellant and his father had a confrontation, and Mr. Knittle pushed

Appellant in the chest and told him to leave the store. Id. at 6-7.

      On July 9, 2018, Mr. Knittle received a call from his wife that Appellant

had knocked a drink out of her hand, was slamming doors, flipping furniture,

and throwing garbage cans. Id. at 8. Mrs. Knittle was “scared to death.” Id.

at 15. Upon arriving home, Mr. Knittle learned that Appellant had barricaded

himself in his bedroom.     Id. at 8-9, 15.    Mr. Knittle was concerned for

Appellant’s safety as well as his own, and called the police. Id. at 9-10.

      Appellant continued to act in an antagonistic manner toward the

responding officers and accused his parents of “making it up” and hiring

people to pretend to be police officers. Id. 9-10, 15. Officer Middaugh, a

                                     -2-
J-S25030-19



responding officer, testified that the basement was in disarray and it appeared

that Appellant was suffering from “a mental health incident.” Id. at 16-17.

Officer Middaugh contacted the Columbia Montour Snyder Union (CMSU) so

that Appellant could talk to a crisis worker.   Id. at 17.   The crisis worker

indicated that she would follow up with Appellant the next day. Id. at 17-18.

The police then escorted Appellant from his parents’ home.

      The next day, Mr. and Mrs. Knittle discovered that Appellant had been

hospitalized in a psychiatric ward after admitting that he had tried to harm

himself. Id. at 10-11. Appellant was released four days later, and the Knittles

obtained a temporary order excluding him from the residence.        Id. at 11.

Nevertheless, a week later, the Knittles discovered Appellant’s car in their

driveway, and Appellant sleeping on the basement couch. Id. at 11-12. They

called the police and Officer Middaugh, again responding to the residence,

found Appellant in the basement and took him into custody. Id. at 18-19.

Appellant told Officer Middaugh that the basement was his apartment, and the

“PFA was false.” Id. at 19.

      Testifying on his own behalf, Appellant claimed that his father had

previously assaulted him at the family business. Id. at 20. Appellant admitted

to throwing furniture around the basement.      Id. at 21.   Appellant denied

threatening either of his parents, and stated that he had attempted to block

them from entering the basement so that he could “cool off.”        Id. at 22.

Appellant acknowledged that he was aware of the temporary order, but stated




                                     -3-
J-S25030-19



that he returned to his parents’ residence because he did not have anywhere

else to go, and had run out of food and water. Id. at 22-23.

       Following the hearing, the court entered a final PFA order, found

Appellant in contempt of the temporary PFA order, and sentenced him to six

months of incarceration. This timely appeal followed. Both Appellant and the

trial court have complied with Pennsylvania Rule of Appellate Procedure 1925.1

On March 20, 2019, Counsel filed an Anders brief and accompanying petition

to withdraw as counsel, in which he argues that Appellant’s appeal is frivolous

and requests permission from this Court to withdraw as counsel.

       When faced with a purported Anders brief, this Court may not review

the merits of underlying issues without first examining counsel’s request to

withdraw.     Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa. Super.

2007) (en banc).       Prior to withdrawing as counsel on direct appeal under

Anders, counsel must file a brief that meets the requirements established by

the Pennsylvania Supreme Court in Santiago, namely:

       (1) provide a summary of the procedural history and facts, with
       citations to the record;

       (2) refer to anything in the record that counsel believes arguably
       supports the appeal;

       (3) set forth counsel’s conclusion that the appeal is frivolous; and

       (4) state counsel’s reasons for concluding that the appeal is
       frivolous. Counsel should articulate the relevant facts of record,

____________________________________________


1 Counsel filed notice of his intention to file an Anders brief pursuant to
Pa.R.A.P. 1925(c)(4).

                                           -4-
J-S25030-19


      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      Counsel also must provide a copy of the Anders brief to his client.
      Attending the brief must be a letter that advises the client of his
      right to: “(1) retain new counsel to pursue the appeal; (2) proceed
      pro se on appeal; or (3) raise any points that the appellant deems
      worthy of the court[’]s attention in addition to the points raised
      by counsel in the Anders brief.” Commonwealth v. Nischan,
      928 A.2d 349, 353 (Pa. Super. 2007), appeal denied, 594 Pa. 704,
      936 A.2d 40 (2007).

Commonwealth v. Orellana, 86 A.3d 877, 879-880 (Pa. Super. 2014).

After determining that counsel has satisfied these technical requirements of

Anders and Santiago, only then may this Court “conduct an independent

review of the record to discern if there are any additional, non-frivolous issues

overlooked by counsel.” Commonwealth v. Flowers, 113 A.3d 1246, 1250

(Pa. Super. 2015) (citations and footnote omitted).

      Upon review, we have determined that Counsel’s Anders brief complies

with the above requirements. Counsel includes a summary of the relevant

factual and procedural history; he refers to the portions of the record and

relevant authority that could arguably support Appellant’s claim; and he sets

forth his conclusion that the appeal is frivolous and no other issues could be

raised. Additionally, Counsel has supplied Appellant with a copy of the Anders

brief and a letter explaining the rights enumerated in Nischan, supra. Thus,

counsel has complied with the technical requirements for withdrawal, and we

therefore proceed to independently review the record to determine if the




                                      -5-
J-S25030-19



issues raised are frivolous, and to ascertain whether there are non-frivolous

issues Appellant may pursue on appeal.

      Counsel’s Anders brief does not contain a statement of issues he

intends to raise on appeal. However, Appellant’s argument summary raises

two issues which we summarize:

      1. Appellant contends his conduct did not justify the entry of a
      final Order granting his parents protection from the Act and
      excluding him from the residence which is, essentially, an
      argument regarding the sufficiency of the evidence to support a
      final order;

      2. In the alternative, Appellant’s return to “his apartment” within
      his parents’ residence did not constitute a violation of the
      temporary Order and, accordingly, does not support a conviction
      for indirect criminal contempt.

Anders Brief at 5.    Counsel concludes that Appellant’s issues are without

merit. Id.

      The Protection from Abuse Act is designed “to bring about a cessation

of abuse of the plaintiff.” 23 Pa.C.S.A. § 6108. It defines “abuse” as “(i)

intentionally, knowingly, or recklessly causing bodily injury; [or] (ii) placing

another in reasonable fear of imminent bodily injury.” 23 Pa.C.S.A. § 6102.

The trial court has discretion in choosing between remedies afforded by the

Act. See Commonwealth v. Snell, 737 A.2d 1232, 1235 (Pa. Super. 1999).

In the context of a PFA order, we review the trial court’s legal conclusions for

an error of law or abuse of discretion. Hood-O'Hara v. Wills, 873 A.2d 757,

759 (Pa. Super. 2005). When a claim is presented that the evidence is not

sufficient to support a PFA order:


                                     -6-
J-S25030-19



     we review the evidence in the light most favorable to the
     petitioner, and granting [petitioner] the benefit of all reasonable
     inferences, determine whether the evidence was sufficient to
     sustain the trial court’s conclusion by a preponderance of the
     evidence.

Ferri v. Ferri, 854 A.2d 600, 602 (Pa. Super. 2004).       We “defer[] to the

credibility determinations of the trial court as to witnesses who appeared

before it.” Raker v. Raker, 847 A.2d 720, 724 (Pa. Super. 2004).

     Additionally, for the trial court to find a defendant guilty of criminal

contempt, four elements are necessary:

     1. The court’s order or decree must be definite, clear, specific and
     leave no doubt or uncertainty in the mind of the person to whom
     it was addressed of the conduct prohibited;

     2. The contemnor must have had notice of the specific order or
     decree;

     3. The act constituting the violation must have been volitional;
     and

     4. The contemnor must have acted with wrongful intent.

Shaner v. Harriman, 189 A.3d 1088, 1090 (Pa. Super. 2018) (citing

Commonwealth v. Felder, 176 A.3d 331, 334 (Pa. Super. 2017)).               With

regard to wrongful intent, that element “can be imputed by virtue of the

substantial certainty that [a course of conduct would be] in violation of the

PFA Order.” Commonwealth v. Brumbaugh, 932 A.2d 108, 111 (Pa. Super.

2007).

     Instantly, the evidence was sufficient to support the entry of a final

order.   The purpose of the statute is to bring a cessation of abuse, the



                                    -7-
J-S25030-19



definition of which includes “placing another in reasonable fear of imminent

bodily injury.” See 23 Pa.C.S.A. § 6102-6108. The trial court in this case

concluded that Mrs. Knittle was placed in reasonable fear of imminent bodily

injury. Mrs. Knittle testified that Appellant’s actions, which included throwing

furniture and knocking items from her hands, “scared her to death.” N.T.,

8/29/18, at 15. Additionally, both Mr. and Mrs. Knittle remained in fear of

Appellant, as shown by their actions in calling police after discovering that

Appellant had returned to their home.

      Furthermore, the evidence was sufficient to find Appellant guilty of

indirect criminal contempt. The temporary PFA order was clear regarding the

persons to whom it was addressed and the conduct prohibited: Appellant was

evicted and excluded from his parents’ residence and prohibited from any

contact with them. Appellant acknowledged that he had received the order.

However, in his testimony, he articulated his belief that because the basement

was “his apartment” and because he did not have anything to eat, he did not

wrongfully enter his parents’ home.      Id. at 19.   This Court has held that

wrongful intent “can be imputed by virtue of the substantial certainty that [a

course of conduct would be] in violation of the PFA Order.” Brumbaugh, 932

A.2d at 111. Appellant was aware of the entry of the Order against him which

stated that he was not allowed to enter the home or have any contact with his

parents. Despite this awareness, Appellant entered the home. Accordingly,

the evidence was sufficient to support the trial court’s findings.




                                      -8-
J-S25030-19



      For these reasons, we conclude that the trial court did not err in entering

a final PFA order and determining that Appellant was guilty of indirect criminal

contempt. Finally, our independent review of the proceedings reveals no other

non-frivolous issues that Appellant could raise on appeal. See Flowers, 113

A.3d at 1250.    Thus, we grant Counsel’s petition to withdraw and affirm

Appellant’s judgment of sentence.

      Petition to withdraw granted. Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/11/2019




                                      -9-